On October 17, 2005, the defendant was sentenced to ten (10) years in the Montana State Women’s Prison, with five (5) years suspended, for the offense of Theft by Embezzlement, a felony. The Court declared the Defendant ineligible for parole for the first five (5) years.
On April 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Melody Brown. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to Ten (10) years in the Montana State Women’s Prison, with five (5) years suspended, with no parole restriction. All conditions shall remain as imposed in the October 17, 2005 judgment.
Hon. G. Todd Baugh, District Court Judge.